DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-2, 5, 7, 11, 24, and 27-28 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing and a continuation of US application No. 16/347,272 filed on 3 May 2019, which claims benefit under 35 USC 371 as National Stage filing of international application No. PCT/AU2017/051205 filed on 2 Nov. 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 16 Sep. 2021 and 1 Dec. 2021 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  a period should be placed at the end of claim 28; and “An” at the beginning of claims 2, 5, and 7 should be “The”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 24, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the specification as originally filed does not support the limitations of wherein when the ion is 64Cu the radiochemical purity of the formulation is at least about 90% for a time of at least 45 hours, or wherein when the ion is 67Cu the radiochemical purity of the formulation is at least 90% for a time of at least 11 hours in combination with the range limitations in claim 1.  Regarding the limitation of wherein when the ion is 64Cu the radiochemical purity of the formulation is at least 90% for a time of at least 45 hours, the specification at example 2 and figure 4 supports the preparation of a high dose 64Cu-sartate formulation incorporating ethanol, sodium gentisate and L-methionine as excipients to reduce radiolysis.  Figure 4 supports a showing that the radiochemical purity remains >90% for more than 45 h.  However, example 2 and figure 4 do not support the above limitation together with a formulation consisting essentially of: about 7 to about 13% (v/v) ethanol; about 0.3 to about 1.2% (w/v) sodium chloride; and about 0.02 to about 0.1% (w/v) gentisic acid or salt thereof; wherein the formulation has a pH of between about 4 and 8.  Example 2 used sodium gentisate and L-methionine as excipients. [0106]-[0108], and [0156] (PG Pub) do not support the above limitation together with the range limitations in claim 1.  Similarly, regarding the limitation of wherein when the ion is 67Cu the radiochemical purity of the formulation is at least 90% for a time of at least 11 hours, the specification at example 3 and figure 6 supports the preparation of a high dose 67Cu-sartate formulation incorporating ethanol, sodium gentisate and L-methionine.  Figure 6 supports a showing that the radiochemical purity remains >90% for more than 11 h.  However, example 3 and figure 6 do not support the above limitation together with a formulation consisting essentially of: about 7 to about 13% (v/v) ethanol; about 0.3 to about 1.2% (w/v) sodium chloride; and about 0.02 to about 0.1% (w/v) gentisic acid or salt thereof; wherein the formulation has a pH of between about 4 and 8.  Example 3 used sodium gentisate and L-methionine as excipients.  [0110]-[0111], [0137], and [1074] (PG Pub) do not support the above limitation together with a formulation consisting essentially of: about 7 to about 13% (v/v) ethanol; about 0.3 to about 1.2% (w/v) sodium chloride; and about 0.02 to about 0.1% (w/v) gentisic acid or salt thereof; wherein the formulation has a pH of between about 4 and 8.  In claims 1 and 2, the Examiner is unable to find support for the limitation of further consisting essentially of in the specification as originally filed.  Claims 2, 5, 7, 24, 27, and 28 require a formulation according to claim 1. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7, 24, and 27- 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the following limitations render claim 1 indefinite: wherein when the ion is 64Cu the radiochemical purity of the formulation is at least about 90% for a time of at least 45 hours, or wherein when the ion is 67Cu the radiochemical purity of the formulation is at least 90% for 11 hours.  A person of ordinary skill in the art would not know from the claimed terms what structure is encompassed by the claim.  The claim requires a formulation further consisting essentially of about 7 to about 13% (v/v) ethanol; about 0.3 to about 1.2% (w/v) sodium chloride; and about 0.2 to about 0.1% (w/v) gentisic acid or salt thereof wherein the formulation as a pH of between about 4 to about 8.  However, a person of ordinary skill in the art would not know from either the claimed terms or the specification which combination of range values for the above components are able to meet the above purity requirements.  Claims 2, 5, 7, 24, 27, and 28 require a formulation according to claim 1.  Regarding claim 24, the limitation of including the addition of a buffered solution of ethanol, sodium chloride and gentisic acid or a salt thereof is indefinite.  It is not clear if the instructions for preparing an aqueous formulation according to claim 1 include the above limitation or whether kit includes the above limitations as components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5, 7, 11, 24, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al. (Dalton Trans.; published 2014; see IDS filed 16 Sep. 2021), in view of Erion et al. (WO 2008/009444 A1; published 24 Jan. 2008; see IDS filed on 16 Sep. 2021) and Donnelly et al. (WO 2010/063069 A1; published 10 Jun. 2010; see IDS filed on 16 Sep. 2021).

	Paterson et al. teach PET imaging of tumours with a 64Cu labeled macrobicyclic cage amine ligand tethered to Tyr3-octreotate (see title).  Paterson et al. teach that the positron emitting isotope 64Cu (t1/2=12.7 h, β+=17.4%; Emaxβ+=653keV) can be used as a companion diagnostic agent to select and plan PRRT sign the β- emitting isotope 67Cu (t1/2=61.9 h, β+=100%; Emaxβ+=141 keV).  Paterson et al. disclose 64CuSarTATE 
    PNG
    media_image1.png
    818
    443
    media_image1.png
    Greyscale
 (see pg. 1388; scheme 1).  Paterson et al. teach the preparation of  64CuSarTATE.  An aliquot of 64CuII was added to a solution containing SarTATE in 325 µL of 0.1 M PBS, pH 7.4.  The solution was loaded on a cartridge with 1 mL water.  The solution was concentrated by evaporation and diluted in saline (<10% EtOH) (see pgs. 1393-1394).  The excellent potential of diagnostic imaging of neuroendocrine tumours with 64CuSarTATE presented here offers promise for the establishment of robust quantitative time activity curves that could be used prospectively to predict radiation dose to normal tissues and disease sites from PRRT utilizing SarTATE and the radiotherapeutic β- emitting 67Cu isotope (see pg. 1392).  Paterson et al. teach small animal PET imaging (see pg. 1394; fig. 6).  The stability of 64CuSarTATE in human serum is excellent with >90% radioactivity representing the intact radioactive conjugate following incubation in human serum for 24 h.
	Paterson et al. do not teach a composition further consisting essentially of about 0.3 to about 1.2% (w/v) sodium chloride and about 0.02 to about 0.1% (w/v) gentisic acid or sodium gentisate and wherein when the ion is 64Cu the radiochemical purity of the formulation is at least about 90% for a time of at least 45 h or wherein when the ion is 67Cu the radiochemical purity of the formulation is at least 90% for a time of at least 11 h.  Paterson et al. do not teach that the formulation has a pH of about 6.0 or that the compound of formula (I) is in the form of an acetate salt.  Paterson et al. do not teach the process step of preparing a buffering solution of an acetate salt.  Paterson et al. do not teach a kit comprising a container comprising a lyophilized compound of formula (I) and containing comprising a solution of the Cu ion.
	Donnelly et al. teach nitrogen containing macrocyclic conjugates as radiopharmaceuticals (see title).  Donnelly et al. teach pharmaceutical compositions for parenteral injection comprising pharmaceutically acceptable sterile aqueous or non-aqueous solutions.  It may be desirable to include isotonic agents such as sodium chloride (see pgs. 36-37).  Donnelly et al. teach kits comprising one or more containers filled with one or more ingredients of the pharmaceutical compositions of the invention.  Associated containers can have various written material such as instructions for use (see pg. 36).  Donnelly et al. claim a method of radioimaging a subject, the method comprising administering an effective amount of a compound (see claim 68).  The compounds may be useful for detecting cancer (see pg. 39).  Donnelly et al. teach Cu labeling with CuCl2 and radiolabeling with 64Cu where 0.1 M HCl containing 64CuCl2 was added to an aqueous solution containing L1 and sodium acetate(0.2M)(about 0.1 M).  The pH was > 5.5.  Donnelly et al. teach lyophilized L1-Tyr3-octreotate and ammonium acetate (25 mM, pH 6.5, 8 mL) (see pgs. 50-51).
	Erion et al. teach the use of ethanol for stabilizing a single vial liquid formulation of a radiolabeled peptide (see title).  Erion et al. teach the use of ethanol as a first stabilizer in sufficient amount to prevent radiolysis of the liquid formulation wherein the formulation comprises a second stabilizer selected from gentisic acid and methionine as well as combinations thereof (see abstract).  Erion et al. teach that liquid formulation can be diluted with a physiologically acceptable liquid, e.g., buffered saline.  Generally, about 10% (v/v) of ethanol is sufficient for an adequate stabilization.  In general, 0.1 to 40 mM second stabilizer is sufficient per 100 MBq activity (see pg. 6). Erion et al. teach L-methionine (see pg. 8).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Paterson et al. (an aqueous formulation for parenteral administration comprising a compound of formula (I) complexed with 64Cu or 67Cu ion, the formulation further consisting of <10% ethanol and saline wherein the formulation has a pH of about 7.4) so that the formulation comprises isotonic sodium chloride (0.9% (w/v) and gentisic acid as taught by Erion et al. and Donnelly et al. because it would have been expected to advantageously enable superior stabilizing results so that the radiolabeled peptide can be stored and transported in ready for use liquid formulation.  The radiochemical purity of the formulation is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a radiochemical purity of the formulation of at least 90% for time of at least 45 h when the ion is 64Cu in order to achieve optimal shelf life for the formulation.  A person of ordinary skill in the art would have arrived at a radiochemical purity of the formulation of at least 90% for time of at least 11 h when the ion is 67Cu in order to achieve optimal shelf life for the formulation.  The concentrations of ethanol and gentisic acid are a result effective variables that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at concentrations of about 10% ethanol and 0.06% gentisic acid in order to achieve an optimal shelf life of the formulation in combination with suitable tonicity and pH for parenteral administration.  The pH of the formulation is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a pH of about 6 in order to achieve optimal conditions for complexation and parenteral administration.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Paterson et al. by further incorporating acetate as a buffering agent as taught by Donnelly et al. because it would have been expected to provide an equivalent buffering ion suitable for use with 64Cu-labeled octreotate.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Paterson et al. (process for preparing a aqueous formulation comprising a compound of formula (I) complexed with a Cu ion) by preparing a buffering solution of acetate salt wherein the buffering solution further comprises ethanol and gentisic acid as taught by Erion et al. and Donnelly et al. because it would have been expected to provide an equivalent buffering solution advantageously capable stabilizing the radiopharmaceutical from the outset.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Paterson et al. by further forming a kit wherein the kit comprises a container comprising a lyophilized compound of formula (I) and a container comprising a solution of Cu ion including a the addition of a buffered solution of ethanol, sodium chloride and gentisic acid as taught by Donnelly et al. and Erion et al. because it would have been expected to advantageously enable easy assembly and sale using materials approved by agency of manufacture for human administration.  Printed matter will not distinguish the claimed product from the prior art.  See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Paterson et al. (method for radioimaging and diagnosing) by administering a subject in need thereof an aqueous formulation according to claim 1 as taught by Donnelly et al. and Erion et al. because it would have been expected to advantageously enable radioimaging or diagnosing neuroendocrine tumours using formulation high stability and radiochemical purity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618